TEIEATITORNEYGENERAL
                         OF TEXAS




                               October   31,   1961

‘The Hon. M. T. Harrington                     Opinion   No.   WW- 1182
Chancellor
Texas A & M College      System                Re:     Whether the Robert A. Welch
College   Station, Texas                               Foundation   has the authority
                                                       to grant funds to Texas Agri-
                                                       cultural  61 Mechanical    College
                                                       System for the establishment
                                                       of a modern-type     cyclotron.

Dear      Mr.   Harrington:

           In your letter of October  9, 1961,        you requested    the opinion
of this    office on the following question:

           “The Trustees    of the Robert A. Welch Foundation,            Houston,
       have extended to the Agricultural       81 Mechanical     College   of
       Texas through its Board of Directors,         an invitation    to submit
       to them a proposal    concerning    the establishment      of a modern
       type cyclotron   on the Agricultural     & Mechanical      College   cam-
       pus for the purpose    of study, research,      and experiments        in
       the field of basic chemical    research.

           “We contemplate   accepting  the Truste~es’ invitation;   however,
       before  so accepting,  we should appreciate    your advising    us as
       to whether  or not the Trustees,   under their powers,      may grant
       funds to the College  for the purpose stated.    . . ” (Emphasis
       added)

         To answer        this question we need only look to the terms of the
instrument   which       created  the trust now known as ~The Robert A. Welch
Foundation.

        Robert A. Welch,    being domiciled   in Houston,   Harris    County,
Texas,  died on December     27, 1952.   His will was admitted     to probate
on January 20, 1953.    The following  portions   of the Will are relevant
to the matter  at hand.  All emphasis   supplied below is ours.
The Hon.    M.    T.   Harrington,      page    2    (~~-1182)




                                     ARTICLE        V.

                                      Section   9.

        “(1).    * .

        “(2)     (As   amended    by the codicil         of July 29,   1949).

         Consequently,     it is my will,     and I so direct,   that for the
    first ten (10) years of the ,life of the Trust it shall be adminis-
    tered and operated       exclusivelv     for the purpose of research        in
    the field of Chemistry,        of such nature,     and conducted in such
    manner,     as in the judgment       of the Trustees    shall be productive
    of the best results in the way of new and useful discoveries                 and
    inventions,    all of which discoveries        and inventions    shall be made
    available   to Mankind.       As regards     the manner in which the Trus-
    tees shall,applv     Trust funds to the accomplishment            of this pur-
    pose, that is left entirelv       to their iudsment and discretion.           It
    may be done by creating         and operating     agencies   o.r organizations
    to conduct such research,          or by employing     others,   or contrac-
    ting with others,     to do so.

        “(3)     After, the first ten years of the life of the Trust,              if the
    Trustees       are of the opinion that it is no longer feasible              or de-
    sirable     to restrict    the use ~of the funds of the Trust to the pur-
    pose just stated and are of the opinion,               from time to time,         that
    such funds should be used for other or additional                    charitable,
    scientific,      or educational     purposes      chosen by them, they shall
    have full power and authority             to use said funds accordingly,            --,
    with this exception,         namely.     that there are, many people who
    will give to church and other religious               organizations,       and it is
    not my,intention,        therefore,     that thes~e shall be included among
    those who are to be beneficiaries              of the Trust hereby created.
    Nor is it my intention         that State educational        institutions     shall
    be included among those who are to be beneficiaries                      of the
    Trust hereby created,           except in so far as the Trustees             shall
    deem it advisable        ,to’assist   educational     institutibns     with res-
    pect to research        and investigation       in the field of Chemistry.
    I exclude State educational          institutions,      generally,     because
    it is to be presumed         that they will be adequately           supported
    by the State. ”
The Hon.     M.   T.   Harrington,      page   3   (WW-1182)




          By glancing       above at the underscored        portions     of the Will,
the answer to the question           seems clear.      Mr. Welch has directed
that during the first ten years of its existence,              the Trust is to be
dedicated    to research       in the field of Chemistry,        the manner of ap-
plication   of such Trust funds to this purpose being left entirely                   to the
judgment    and discretion        of the Trustees.      State educational        institu-
tions are excluded        as beneficiaries      of the Trust,     ‘except insofar        as
the Trustees     shall deem it advisable          to assist educational        institutions
with respect    to research        and investigation     in the field of Chemistry.          ’
Does Texas Agricultural            and Mechanical      College’s     proposal     to estab-
lish a modern-type          cyclotron   for study, research,         and experiments
in the field of Chemistry          fall within this exception?         Clearly     it does.
Such a project     fulfills    the purpose of the Trust and is well within the
powers    of judgment       and discretion     granted the Trustees.

                                     SUMMARY

             The Trustees    of The Robert A. Welch Foundation,
          Houston,    Texas,  under their powers,     may grant funds
          to the Texas Agricultural     & Mechanical    College  for
          the establishment     on campus of a modern-type      cyclotron
          for the purposes    of study, research,    and experiments
          in the field of chemistry.

                                                   Yours   very    truly,

                                                   Will Wilson
                                                   Atto:ney  General        of Texas




                                                        Assist&t      Attorney    General
HPH:lmc

APPROVED:

OPINION      COMMITTEE:
W. V. Geppert,    Chairman
Marvin   Thomas
Phillip A. Nelson
Jack Price
Dudley McCalla
REVIEWED     FOR THE ATTORNEY                   GENERAL
BY:  Houghton Brownlee, Jr.